                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION
CONNY TEJADA,
Plaintiff,
vs.                                                 Case No.: 8:20-cv-01071
SAMUEL RAMZI BOUTROS,
KRESS BUILDING, INC.,
RAB LAND & DEVELOPMENT, INC.,
RAB LAND CONDOMINIUMS, LLC,
RAB LAND ENTERPRISES, LLC,
RAB LAND HOUSING, LLC,
RAB LAND INVESTMENTS, LLC,
RAB LAND PROPERTIES, LLC, RAB LAND RENTALS, LLC,
and RAB LAND, LLC,

Defendants.
____________________________________ /
                          NOTICE OF RESOLUTION

       Pursuant to Local Rule 3.09(a), Plaintiff, CONNY TEJADA and Defendants,

SAMUEL RAMZI BOUTROS, KRESS BUILDING, INC., RAB LAND &

DEVELOPMENT, INC., RAB LAND CONDOMINIUMS, LLC, RAB LAND

ENTERPRISES,       LLC,     RAB     LAND     HOUSING,       LLC,    RAB      LAND

INVESTMENTS, LLC, RAB LAND PROPERTIES, LLC, RAB LAND

RENTALS, LLC, and RAB LAND, LLC, (collectively the “Parties”), notify the

Court that they have resolved this action. The Parties request that, in light of the
resolution, the Court find all outstanding deadlines and requirements in this action

to be moot.

Dated: March 19, 2021

 Respectfully submitted,                     Respectfully submitted,
                                             ENGLANDER FISCHER

 /s/ Stephen G. Mortimer                     /s/ Beatriz McConnell
 Florida Bar Number: 138606                  BEATRIZ MCCONNELL
 RAHDERT & MORTIMER, PLLC                    Florida Bar No. 42119
 The Alexander Building                      Primary: bmcconnell@eflegal.com
 535 Central Avenue                          Secondary: tdillon@eflegal.com
 St. Petersburg, FL 33701                    St. Petersburg, FL 33712
 Telephone: (727) 823-4191                   DAVID S. DELRAHIM
 Facsimile: (727) 513-5600                   Florida Bar No. 66368
 Primary: servicemort@rahdertlaw.com         Primary: ddelrahim@eflegal.com
 Secondary: tpham@rahdertlaw.com             Secondary: creeder@eflegal.com
 Attorneys for Plaintiff                     Secondary: afrederick@eflegal.com
                                             ENGLANDER and FISCHER LLP
                                             721 First Avenue North
                                             St. Petersburg, Florida
                                             (727) 898-7210 / Fax (727) 898-7218
                                             Attorneys for Defendants




                                         2
